                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

HOWARD FRANK,

                 Plaintiff,

v.                                                      Case No.: 2:18-cv-162-FtM-99UAM

ROCKHILL INSURANCE
COMPANY,

               Defendant.
                                              /

                                             ORDER1

       This matter comes before the Court on Plaintiff’s Amended Motion for Summary

Judgment (Doc. 59) filed on May 6, 2019. The Court denies without prejudice the motion

because it does not comply with the Court’s procedure on motions for summary judgment.

As stated on the undersigned’s website, each motion for summary judgment must include

a specifically captioned section titled, “Statement of Material Facts,” that lists each

material fact alleged not to be disputed in separate, numbered paragraphs. See also

Letter to Counsel Regarding Updates to Policies and Procedures (Oct. 14, 2015)

(emphasis added). Because Plaintiff’s motion does not list each fact alleged not to be

disputed in separate, numbered paragraphs, the Court denies his motion without

prejudice.



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
      Accordingly, it is now

      ORDERED:

      Plaintiff’s Amended Motion for Summary Judgment (Doc. 59) is DENIED without

prejudice. Plaintiff may file a second amended motion for summary judgment that

complies with the Court’s procedures on or before May 10, 2019. Defendant may file a

response thereto within fourteen (14) days of service of Plaintiff’s second amended

motion for summary judgment.

      DONE and ORDERED in Fort Myers, Florida this 6th day of May, 2019.




Copies: All Parties of Record




                                         2
